Citation Nr: 0635301	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for psoriasis.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the US Air Force from 
November 1966 to December 1969, and in the US Army from May 
1977 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision rendered by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied service 
connection for psoriasis.

This case was remanded by the Board in May 2005 for further 
procedural development.


FINDINGS OF FACT

1.  Psoriasis of the buttocks was not diagnosed during 
service.

2.  There is no medical evidence which definitively links a 
current diagnosis of psoriasis of the buttocks to any period 
of military service.


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107; (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in July 2002.  
In correspondence dated in June 2005, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141, 143 (1992). 

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that he incurred psoriasis of the 
buttocks during active service.  The Board has considered his 
contention, but finds however, that the preponderance of the 
evidence is against the claim.

Service connection requires a showing of a current 
disability; evidence that the disease or injury manifested in 
service; and a relationship or nexus exists between the 
current disability and any injury or disease during service.  
Here, the two latter requirements are not met.  There are no 
clinical findings of psoriasis during service; there is no 
medical evidence which links the perirectal symptoms in 
service to the current diagnosis of psoriasis of the 
buttocks.  

In its review of the veteran's service medical records, the 
Board observes recurrent treatment for complaints of perianal 
itching, rectal bleeding, and painful bowel movements, 
beginning in December 1980 and continuing until discharge 
from service.  The Board notes that in December 1980, when 
the veteran was first evaluated for complaints of rectal 
itching and spotting, he reported a ten year history of 
hemorrhoids.  A January 1981 examination found no signs of 
gross pruritus, any large internal and external hemorrhoids 
of significance, local irritation or inflammation.  In 
February 1981 a diagnosis of perianal itching was given.  
Service medical records are negative for perianal complaints 
for several years after February 1981.  A periodic routine 
clinical evaluation in March 1985 did not indicate a finding 
of psoriasis, although a history of rectal fissures was 
noted.  

August 1997, service records reflect continued complaints of 
persistent and recurrent rectal bleeding, with a history of 
rectal fissures.  The rectal bleeding was noted to have led 
to persistent hematochezia.  An August 1997 flexible 
sigmoidoscopy, revealed the presence of small hemorrhoids in 
the rectum.  The sigmoidoscopy report indicated that the 
external perianal area had erythema and denuded areas thought 
to possibly represent infection from fungal or bacterial 
organisms.  An April 1998 clinical record reflects that 
mildly denuded areas were seen, however the rectal bleeding 
and pain were of an uncertain etiology.  The May 1998 
separation examination also indicated that the rectal 
bleeding was of an unknown etiology.  Subsequent W.R.A.M.C. 
records dated in June 1998 and July 1998 reflect continued 
rectal bleeding and an assessment of chronic perianal 
irritation of skin.  One June 1998 record indicated findings 
of multiple areas of denuded perianal skin with thickened 
folds exhibiting whitish discoloration in some areas and 
chronic inflammatory changes.  

The veteran underwent a VA medical examination in October 
2002 where he was diagnosed with recurrent psoriasis of the 
buttocks crease.  The examination revealed that psoriasis was 
not currently present in the buttock crease; however the area 
did show some increased erythema.  

The veteran underwent a VA dermatology examination in 
December 2005.  The claims file was available and reviewed by 
the examiner.  It was noted that the principal difficulty 
with the veteran's psoriasis was rectal bleeding.  During the 
examination, no evidence of psoriasis of the skin, scalp or 
nails was found.  It was further noted that the skin appeared 
to be completely in remission, with the exception of the 
perirectal area.  The perirectal area showed depigmentation 
of the skin, although without any bleeding or increased 
scaling.  In a January 2006 addendum to the report, the 
examiner confirmed his findings of perirectal dermatitis, 
with observed thinning of the skin and pigmentation changes.  
However, the examiner stated that he was unable to provide a 
date of onset for the perirectal psoriasis; or rather whether 
the perianal complaints treated but not diagnosed during 
service, were in fact the onset of psoriasis; without 
resorting to speculation.  

In sum, while service medical records reflect the veteran's 
recurrent perianal complaints of itching, bleeding, and pain; 
the record contains no clinical diagnoses of psoriasis during 
any period of active service.  The May 1998 separation 
examination is notably significant in this regard as it 
clearly indicated that the rectal bleeding and itching were 
of unknown etiology.  

In addition to the lack of evidence showing that psoriasis 
was diagnosed during service; the Board observes that there 
is no probative medical evidence linking the perianal 
symptoms shown in service to the current diagnosis of 
psoriasis of the buttocks.  

To conclude, there is no medical evidence of record which 
shows that a relationship or nexus exists between the current 
diagnosis of psoriasis of the buttock crease, and the 
perianal complaints and complications which manifested during 
service.  The VA examiner was unable to determine whether the 
perianal complaints treated but not diagnosed during service, 
were in fact the onset of psoriasis; without resorting to 
speculation.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, the Board finds this 
opinion does not establish that the veteran's current 
psoriasis of the buttocks is in fact related to the perianal 
symptoms manifested during service.  

The veteran has not submitted competent evidence medical 
evidence or opinion, to establish that psoriasis of the 
buttocks did in fact have an onset in service.  His personal 
belief, no matter how sincere, unsupported by competent 
medical evidence, cannot form the basis of a claim.  Voerth 
v. West, 13 Vet. App. 117 (1999).  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical knowledge 
because where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See generally, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
in the absence of evidence clearly showing that the current 
diagnosis of psoriasis of the buttocks is etiologically 
related to the perianal symptoms in service, the claim must 
be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for psoriasis of the 
buttocks is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


